 In the Matter Of MYRTLE DESK COMPANY, EMPLOYERandUNITEDFURNITURE WORKERS OF AMERICA, CIO, PETITIONERCase No. 51,V-R-84.Decided November 17,1947DECISIONANDORDERFollowing the filing of a petition on April 22, 1947, alleging that aquestion affecting commerce had arisen concerning the representationof employees of the Employer, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, the parties entered into a "Stipulationfor Certification Upon Consent Election." In accordance with thestipulation and the Rules and Regulations of the Board, a run-offelection was conducted on August 21, 1947, before the effective dateof the amendments to the statute. It appears from the Tally ofBallots that the Petitioner received a majority of the valid votes cast.No objections to the run-off election have been filed by any of theparties within the time provided therefor.On August 22, 1947, amendments to the National Labor RelationsAct became effective.' Sections 9 (f) and (h) of the Act, as amended,preclude the Board frominvestigatingany question concerning repre-sentation raised by a labor organization unless that labor organizationhas fulfilled certain registration and filing requirements and has fur-nished to its members copies of financial reports required to be filed.The Petitioner has not complied with the requirements of these sub-sections.On October 29, 1947, however, it filed with the Board amotion for oral argument on the question of the issuance of a certifi-cation by the Board despite such non-compliance.We have already ruled that, absent compliance, the provisions ofSections 9 (f) and (h) preclude the Board from continuing investi-gations which were pending before the Board when the amendmentstook effect.2But the Petitioner here contends that certification by the1Labor ManagementRelationsAct, 1947, Public Law 101, Eightieth Congress, PestSession2Matterof Rite-Pores Cot setCompany,75 N L It B 174, i^sue0 November 4, 1947^5N.L R. B, No 29226 MYRTLE DESK COMPANY227Board is merely the performance of a ministerial act, requiring noexercise of judgment or discretion, and is not a part of the investi-gative procedure.We find this contention to be without merit.We regard the certifi-cation as a step, albeit the final step, in investigations conducted pur-suant to Section 9 (c).3Despite some ambiguity, moreover, we believethat Subsections 9 (f), (g) and (h), taken as a whole, reflect an inten-tion on the part of Congress completely to debar non-complying unionsfrom access to the Board's processes in representation cases.'We further reject the Petitioner's contention that a failure to issuethe requested certification would violate the Fifth Amendment of theConstitution of the United States.'The motion for oral argument isdenied.Inasmuch as the labor organization receiving a majority of the votescast in the election is ineligible for certification, we shall order the in-vestigation closed.ORDERIT IS HEREBY ORDERED that the investigation of the question concern-ing the representation of employees of the Employer initiated uponpetition of United Furniture Workers of America, CIO, be, and thesame hereby is, closed.-8 SeeN. L R.B. v. International Brotherhood of Electrical Workers,308 U S 413, 415;Inland Empire District Council, Lumber d Sawmill Workers Union, et at. v. Millis, et al,325 U S.697, 707.4Compare the provisions of Section 9 (f) with those of Section 9 (g), which providesthat no labor organization"shall be eligible for certification as the representative of anyemployees"unlessit canshow that it has kept annually up to date,and furnished annuallyto its members, the data required respectively to be filed and furnished under Section9 (f)5SeeMatter of Rite-Form CorsetCompany, supra